COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00031-CR


CHAD EUGENE MCMURTREY                                             APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1452242D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Chad Eugene McMurtrey attempts to appeal from the trial court’s

judgment based on his plea bargain with the State. We dismiss this appeal.

      Appellant pled guilty and judicially confessed to possessing less than a

gram of a controlled substance—methamphetamine, a state jail felony. See Tex.

Health & Safety Code Ann. §§ 481.102(6) (providing methamphetamine is a

      1
          See Tex. R. App. P. 47.4.
Penalty Group 1 substance), .115 (providing possession of a Penalty Group

1 substance is a state jail felony if the amount possessed, including adulterants

or dilutants, weighs less than a gram) (West 2010). Appellant waived many

rights, including his right to appeal, and he admitted that he was “mentally

competent”; that his guilty plea was “knowingly, freely, and voluntarily entered”;

and that “[n]o one . . . threatened, coerced, forced, persuaded or promised [him]

anything in exchange for [his] plea.” His trial counsel signed a statement that he

was satisfied that Appellant was “legally competent.”

      In exchange for Appellant’s guilty plea and waivers, the State

recommended a sentence of one year’s confinement in a state jail facility and a

waiver of the sentencing enhancement allegation. See Tex. Penal Code Ann.

§§ 12.35(a)–(b) (providing that the range of confinement for a state jail felony is

180 days to two years and the sentence may include a fine up to $10,000),

.425(a) (providing a defendant convicted of a state jail felony shall be punished

for a third-degree felony upon a showing that he has two prior state jail felony

convictions) (West Supp. 2016).

      The trial court found Appellant “mentally competent” and followed the

terms of the bargain. The trial court’s certification of appeal provides that this is a

plea-bargained case and Appellant has no right of appeal. See Tex. R. App. P.

25.2(a)(2), (d). Accordingly, we informed Appellant by letter that this appeal was

subject to dismissal based on the trial court’s certification unless he or any party

desiring to continue the appeal filed a response showing grounds for continuing


                                          2
the appeal.

      In his response, Appellant claims that

                  he was coerced into pleading guilty;

                  his civil rights were violated; and

                  he was exploited and abused because of his alleged mental
                   health issues.

When the trial court follows a plea bargain, the defendant may appeal only (1)

those issues that were raised in written motions filed and disposed of before trial

or (2) with the trial court’s permission. Tex. R. App. P. 25.2(a)(2); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Neither circumstance is

present here.

      Accordingly, we dismiss this appeal.       See Tex. R. App. P. 25.2(a)(2),

43.2(f); Chavez, 183 S.W.3d at 680.



                                                    PER CURIAM

PANEL: PITTMAN, J.; LIVINGSTON, C.J.; and WALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 27, 2017




                                          3